Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of MEDIFIRST SOLUTIONS, INC. (“Company”) on Form 10-Q for the quarter ending May 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (“ Report”), the undersigned, in the capacities and on the date indicated below, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date November 18, 2013 By /s/ Bruce Schoengood Bruce Schoengood Chief Executive Officer (Principal Executive Officer) By /s/ Bruce Schoengood Bruce Schoengood Chief Financial Officer (Principal Financial Officer)
